                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION – DETROIT

IN RE:
                                                           Chapter 11
Hosner Holdings, Inc.                                      Case #18-55404
                                                           Hon. Thomas J. Tucker
                  Debtor.
________________________________/


                                                                                        Formatted: Superscript
          DEBTOR’S 1st AMENDED DEBTOR’S COMBINED PLAN
                   AND DISCLOSURE STATEMENT


                           I.   PLAN OF REORGANIZATION



                                  INTRODUCTION



         Hosner Holdings, Inc. (the “Debtor”), a Michigan Corporation, proposes the

following Plan of Reorganization (the “Plan”) to resolve outstanding Creditor Claims

and Interests (each as defined below).   Combined with this Plan is the Disclosure

Statement (as defined below), which includes a discussion of the Debtor’s history,

business, property, operations, and a summary analysis of the Plan. The Debtor is the

proponent of this Plan within the meaning of Section 1129 of the Bankruptcy Code.




                                  ARTICLE I
                   DEFINITIONS, RULES OF INTERPRESTATION,
                 COMPUTATION OF TIME, AND GOVERNING LAW



                                          1




         18-55404-tjt      Doc 47     Filed 03/22/19        Entered 03/22/19 16:21:58          Page 1 of 47
       1.1    SCOPE OF DEFINITIONS:               RULES OF CONSTRUCTION.                 For

purposes of the Plan, except as expressly provided, all capitalized terms not otherwise

assigned shall have the meaning ascribed to them in this Article I of the Plan. Any term

not used in the Plan that is not defined in this Article I of the Plan, but is defined in the

Bankruptcy Code, the Bankruptcy Rules (as defined below) or the Disclosure Statement

shall have the meaning ascribed to such terms in the Bankruptcy Code, the Bankruptcy

Rules, or the Disclosure Statement, as the case shall be. Whenever the context requires,

such terms shall include the plural as well as the singular, the masculine gender shall

include the feminine, and the feminine gender shall include the masculine.



       1.2    Definitions.



              1.2.1 “Administrative Claim” means a Claim for payment of an

administrative expense of a kind specified in section 503(b) or 507(b) of the Bankruptcy

Code and entitled to priority pursuant to Section 507(a)(2) or 507 (b) of the Bankruptcy

Code, including, but not limited to:       (a) the actual necessary costs and expenses,

incurred after the Petition Date, of preserving the Estate and operating the business of

the Debtor, including wages, salaries, or commissions for services rendered after the

Petition Date, (b) Professional Fees, (c) all fees and charges assessed against the Estate

under 28 USC § 1930, and (d) all Allowed Claims that are entitled to be treated as

administrative claims pursuant to a Final Order under Section 546 (c)(2) of the

Bankruptcy Code.

              1.2.2 “Administrative Creditor” means any Creditor holding an

Allowed Administrative Claim.




                                             2




        18-55404-tjt         Doc 47      Filed 03/22/19          Entered 03/22/19 16:21:58      Page 2 of 47
              1.2.3   “Allowed” means, when used in reference to a Claim or Interest,

within a particular Class, an Allowed Claim or Allowed Interest of the type described in

such Class.

              1.2.4 “Allowed Claim” means:

                      A. A Proof of Claim or Interest that was:

                         1. Timely filed;

                         2. Deemed filed pursuant to Section 1111(a) of the Bankruptcy

                            Code; or

                         3. Filed late with leave of the Bankruptcy Court after notice

                            and an opportunity for hearing given to Debtor and counsel

                            for Debtor; and

                      B. The claim:

                         1. Is not a Contested Claim or a Contested Interest; or

                         2. Is allowed (and only to the extent allowed) by a Final Order

                            of the Bankruptcy Court.

              1.2.5 “Avoidance Actions” means all claims granted to the Debtor-in-

Possession or to the Estate under Chapter 5 of the Bankruptcy Code.



              1.2.6 “Ballot” means the official Bankruptcy Form No. 14 or a document

prepared to substantially conform to same that was distributed to all Creditors and

parties-in-interest in connection with the solicitation of votes for or against the Plan.



              1.2.7 “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as

codified in Title 11 of the United States Code (11 USC §§ 101, et seq.), as in effect as of

the Petition Date, or thereafter amended to the extent that such amendments are

applicable to the Chapter 11 Case.
                                              3




        18-55404-tjt        Doc 47        Filed 03/22/19          Entered 03/22/19 16:21:58   Page 3 of 47
               1.2.8 “Bankruptcy Court” means the United States Bankruptcy Court for

the Eastern District of Michigan, Southern Division, or such other court as may have

jurisdiction over the Chapter 11 Case.



               1.2.9 “Bankruptcy Rules” or “Rules” means the Federal Rules of

Bankruptcy Procedure, as promulgated by the Supreme Court that became effective on

August 1, 1991, and any amendments thereto, and the Federal Rules of Civil Procedure,

as amended, and as made applicable to the Chapter 11 Case or proceedings therein. To

the extent applicable, Bankruptcy rules also refers to the Local Rules of the U.S. District

Court for the Eastern District of Michigan, as amended and as applicable to the Chapter

11 Case, and the Local Bankruptcy Rules for the Eastern District of Michigan, as

amended.



               1.2.10 “Bar Date(s)” means the date(s), if any, designated by the

Bankruptcy Court as the last date(s) for filing Proofs of Claims or Interests against the

Debtor, or otherwise asserting any claim against the Debtor, or, in the absence of such

designation, as shall be applicable under the Bankruptcy Rules.



               1.2.11 “Business Day” means any day other than a Saturday, Sunday, or

“Legal Holiday,” as that term is defined in Bankruptcy Rule 9006(a).



               1.2.12 “Cash” means legal tender of the United States or equivalence

thereof.




                                            4




           18-55404-tjt    Doc 47        Filed 03/22/19        Entered 03/22/19 16:21:58      Page 4 of 47
              1.2.13 “Chapter 11 Case” means the case currently pending before the

bankruptcy Court styled In re Hosner Holdings, Inc.., Case No. 18-55404.



              1.2.14 “Claim” means any right to payment, whether or not such right is

reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,

contested, disputed, undisputed, legal, equitable, secured or unsecured, or any right to

an equitable remedy for breach of performance if such breach gives rise to a right to

payment, whether or not such right to an equitable remedy is reduced to judgment,

fixed, contingent, matured, unmatured, disputed, undisputed, secured or unsecured.



              1.2.15 “Class” means a category of Holders of Claims or Interests as

described in Article III of this Plan.



              1.2.16 “Confirmation Date” means the date on which the Bankruptcy

Court shall enter the Confirmation Order.



              1.2.17 “Confirmation Hearing” means the first day of the hearing to

consider the confirmation of the Plan under Section 1128 of the Bankruptcy Code.



              1.2.18 “Confirmation Order” means a Final Order entered by the

Bankruptcy Court confirming this Plan pursuant to Section 1129 of the Bankruptcy

Code.

              1.2.19 “Contested” means, when used in reference to a Claim or Interest

in this Plan, any Claim or Interest as to which Debtor or any other party-in-interest has

interposed an objection or commenced an adversary proceeding in accordance with the


                                            5




        18-55404-tjt         Doc 47      Filed 03/22/19       Entered 03/22/19 16:21:58     Page 5 of 47
Bankruptcy Code, Bankruptcy Rules, and this Plan, which objection has not been

determined by a Final Order.



              1.2.20 “Creditor” means any Holder of a Claim against the Debtor.



              1.2.21 “Disclosure Statement” means the written disclosure Statement

that relates to the Plan, attached hereto, as amended, supplemented or modified from

time to time, and that was prepared and distributed in accordance with Section 1125 of

the Bankruptcy Code and applicable Bankruptcy Rules.



              1.2.22 “Effective Date” means the tenth (10) Business Day after the

Confirmation Order becomes a Final Order.



              1.2.23 “Estate” means the Estate of the Debtor in this Chapter 11 Case, or

created pursuant to Section 541 of the Bankruptcy Code.



              1.2.24 “Final Order” means an order of the Bankruptcy Court as to which

(i) the time for appeal has expired and no appeal has been timely taken, (ii) any timely

appeal has been finally determined or dismissed and the time for any successive appeal

has expired and no successive appeal has been timely taken or, (iii) in the discretion of

the Reorganized Debtor, an appeal has been timely taken but such order has not been

stayed within ten (10) days after the filing of such appeal.



              1.2.25 “GAAP” means generally accepted accounting principles.




                                             6




        18-55404-tjt        Doc 47       Filed 03/22/19        Entered 03/22/19 16:21:58    Page 6 of 47
              1.2.26 “Group” means Creditors who hold Claims in this Estate which are

(i) not subject to being placed in a Class pursuant to Section 1123(a)(1) of the

Bankruptcy Code, and (11) not entitled under Section 1126 of the Bankruptcy Code to

vote to accept or reject the Plan.



              1.2.27 “Holder” means a Person holding a Claim, Interest, or Lien, as

applicable.



              1.2.28 “Impaired” means, when used with reference to a Claim or

Interest, that is impaired within the meaning of Section 1124 of the Bankruptcy Code.



              1.2.29 “Insider” shall have the meaning ascribed to such term in Section

101(31) of the Bankruptcy Code.



              1.2.30 “Interest” means any equity interests in the Debtor, of any kind or

nature, including without limitation, any corporate share interests.



              1.2.31 “Lien” means a charge against, or an interest in property to secure

payment of a debt or performance of an obligation.



              1.2.32 “Person” shall have the meaning given to it under Section 101(41)

of the Bankruptcy Code.



              1.2.33 “Petition Date” means November 14, 2018 the date upon which the

Debtor voluntarily filed for relief pursuant to Chapter 11 of the Bankruptcy Code.


                                            7




        18-55404-tjt        Doc 47      Filed 03/22/19         Entered 03/22/19 16:21:58   Page 7 of 47
              1.2.34 “Plan” means this Plan of Reorganization, as it may be altered,

amended, supplemented, or modified from time to time.



              1.2.35 “Priority Claim” means a Claim under or entitled to priority under

any of the following sections of the Bankruptcy Code: §§ 507(a)(1), 507(a)(3), 507(a)(4),

507(a)(5), 507(a)(6), 507(a)(7), and 507(a)(8) of the Bankruptcy Code.



              1.2.36 “Priority Creditor” means any Creditor holding a Priority Claim or

Priority Tax Claim.



              1.2.37 “Priority Tax Claim” means a Claim under or entitled to priority

under Section 507(a)(8) of the Bankruptcy Code and any Secured Claim which would

otherwise meet the description of an Unsecured Claim of a governmental unit under

Section 507(a)(8) but for the secured status of that Claim.



              1.2.38 “Professional” means any professional employed in the Chapter 11

Case pursuant to Sections 327 or 1103 of the Bankruptcy Code and seeking

compensation or reimbursement of expenses in connection with the Chapter 11 Case

pursuant to Section 503(b)(4) of the Bankruptcy Code.



              1.2.39 “Professional Fees” means the fees and reimbursement for

disbursements and expenses owed to Professionals.



              1.2.40 “Proof of Claim” means a Claim that was scheduled by the Debtor

on its schedules as a Claim that was not disputed, not contingent, and liquidated, or a

Claim filed by a Holder of a Claim before the Bar Date.
                                             8




       18-55404-tjt         Doc 47       Filed 03/22/19         Entered 03/22/19 16:21:58   Page 8 of 47
              1.2.41 “Pro Rata” means at any time, the proportion that the face amount

of a Claim in a particular Class bears to the aggregate face amount of all Claims

(including disputed or Contested Claims) in such Class unless the Plan expressly

provides otherwise.



              1.2.42 “Reorganized Debtor” means the Debtor, upon the occurrence of

the Effective Date.



              1.2.43 “Schedules” means the schedules of assets and liabilities, the list of

holders of Interests, and the statement of financial affairs filed by the Debtor under

Section 521 of the Bankruptcy Code and Bankruptcy Rule 1017 as such schedules and

statements have been, or may be supplemented or amended through the Confirmation

Date.

              1.2.44 “Secured Claim” means a Claim secured by a Lien on property in

which the Estate has an interest but only to the extent of the value of the Creditor’s

interest in the Estate’s interest in the property as of the Petition Date and only if such

Secured Claim is Allowed.



              1.2.45 “Unsecured Claim” means a Claim that is not a Secured Claim and

is not an Administrative Claim, a Priority claim, nor a Priority Tax Claim.



              1.2.46 “Voting Deadline” means the date set by the Bankruptcy Court for

the submission of Ballots as set forth in the Order of the Bankruptcy Court granting

preliminary approval to the Disclosure Statement.


                                            9




        18-55404-tjt        Doc 47      Filed 03/22/19         Entered 03/22/19 16:21:58      Page 9 of 47
       1.3    RULES OF INTERPRETATION. For purposes of the Plan:



              1.3.1 Any reference in the Plan to a contract, instrument, release,

indenture, or other agreement or document being in a particular form or on particular

terms and conditions means that such document shall be substantially on such terms

and conditions.



              1.3.2 Any reference in the Plan to an existing document or exhibit filed

or to be filed means such document or exhibit as it may have been or may be amended,

modified, or supplemented. Except as otherwise ordered by the Bankruptcy Court, all

exhibits, as amended, modified or supplemented, shall be incorporated by reference

into this Plan for all purposes.



              1.3.3 The words “herein” and “hereto” refer to the Plan in its entirety

rather than to a particular portion of the Plan unless expressly stated otherwise.



              1.3.4 Captions and headings to Articles and Sections are inserted for

convenience of reference only and are not intended to be a part of or affect the

interpretation of the Plan.



              1.3.5 The rules of construction set forth in Section 102 of the Bankruptcy

Code and in the Bankruptcy Rules shall apply.



              1.3.6 The Disclosure Statement may be used as an aid for interpretation

of this Plan to the extent that any provision of this Plan is determined to be vague or


                                            10




       18-55404-tjt           Doc 47    Filed 03/22/19        Entered 03/22/19 16:21:58    Page 10 of 47
ambiguous. However, to the extent any statement in the Disclosure Statement conflicts

with any provision of this Plan, this Plan controls.



       1.4    COMPUTATION OF TIME. In computing any period of time prescribed

or allowed by the Plan, the provisions of Bankruptcy Rule 9006(a) shall govern.



       1.5    GOVERNING LAW. Unless a rule of law or procedure is supplied by

federal law (including the Bankruptcy Code and Bankruptcy Rules), the laws of the

State of Michigan shall govern the construction and implementation of the Plan and any

agreements, documents and instruments executed in connection with the Plan.



       1.6    EXHIBITS. All Exhibits are incorporated into and are a part of this Plan

as if set forth in full herein; and, to the extent not annexed hereto, such Exhibits shall be

filed with the Bankruptcy Court. Upon its filing, the Exhibit may be inspected in the

office of the clerk of the Bankruptcy Court or its designee during normal business hours

or at the Bankruptcy court’s website for a fee at https://ecf.mieb.uscourts.gov. The

Exhibits may also be requested in writing from the Debtor’s counsel. All Exhibits may

be revised prior to the Confirmation Date by the filing of the revised Exhibits with

the Bankruptcy court, so long as the revised Exhibits are substantially in

conformance with the terms of this Plan. The Exhibits are an integral part of the Plan,

and entry of the confirmation Order by the Bankruptcy Court shall constitute an

approval of the Exhibits.




                           ARTICLE II
     TREATMENT OF CLAIMANTS NOT SUBJECT TO CLASSIFICATION
   OR OTHERWISE NOT REQUIRED TO VOTE FOR OR AGAINST THE PLAN
                                             11




       18-55404-tjt         Doc 47      Filed 03/22/19          Entered 03/22/19 16:21:58       Page 11 of 47
Administrative creditors and priority creditors shall be paid as follows:



      2.1    Group 1 – Administrative Claims. The claims of Group 1 shall consist of

all allowed administrative claims, including any taxes that qualify as administrative

claims. This Article does not apply to the U.S. Trustee.



             2.1.1 Claims included in this group shall retain their priority

notwithstanding the confirmation of this plan, including, but not limited to: (i) the

occurrence of the Effective Date; (ii) the filing by the Reorganized Debtor of any

subsequent proceeding under any chapter of the Bankruptcy Code. The Reorganized

Debtor shall remain responsible for every Claim in this group.



             2.1.2 After payment in full of all claims entitled to higher priority in

accordance with § 507 of the Bankruptcy Code, each claimant in this Group shall be

paid the full amount of its Claim on such date as may be mutually agreed upon

between Debtor or the Reorganized Debtor and the particular claimant, or, if no such

date is agreed upon, the latest of (i) the Effective Date, (ii) the date by which payment

would be due in the ordinary course of business between the Debtor and such

Administrative Creditor, or (iii) the date upon which the Bankruptcy Court enters its

Final Order, if necessary, allowing and approving the Debtor’s payment of such

Administrative Claim.



             2.1.3 The Bar Date for asserting any Administrative Claim, except for any

Administrative Claim for Professional Fees against the Reorganized Debtor shall be

twenty (20) days after the Effective Date. Except as otherwise provided by order of the
                                            12




       18-55404-tjt       Doc 47       Filed 03/22/19         Entered 03/22/19 16:21:58     Page 12 of 47
Bankruptcy Court, any Administrative Claim except for any Administrative Claim for

Professional Fees first asserted after this Bar Date will not be Allowed and shall not be

entitled to payment as an Administrative Claim.



              2.1.4 Group 1 consists, without limitation, of Holders of Administrative

Claims, if and when allowed. Holders of Administrative Claims may include, without

limitation,; MAXWELL DUNN, PLC for professional fees in the estimated amount of

$25,000.00; Belger & Associates, P.C., for professional fees in the estimated amount of

$20,000.00. MELISSA WALTON for commissions in the estimated amount of $1,830.00;

and MAZIN BAHRY for commissions in the estimated amount of $15,000.00.



       2.2    Group 2 – Priority Tax Claims. The Claims of Group 2 shall consist of the

Allowed Claims that are entitled to priority under § 507(a)(8) of the Bankruptcy Code.



              2.2.1 After payment in full of all Claims entitled to higher priority in

accordance with § 507 of the Bankruptcy Code, the Claimants of this Group shall

receive on account of such Priority Tax Claim monthly cash payments equal in the

aggregate, to the amount of each Allowed Priority Tax Claim, plus interest calculated at

the applicable statutory rate, or, if no statutory rate applies, at a rate of 0%. The first

quarterly payment shall be made on the first Business Day of the first calendar month

after the Effective Date and quarterly monthly thereafter. The final payment shall be

due on or before sixty months after the Petition Date. The Allowed Claims of this

group may be paid in full at any time prior to the fifth anniversary of the Petition Date,

but only after payment of all outstanding Professional Fees. The Allowed Claims of this

group shall be paid in full before any distribution is made to any other claimant with an


                                            13




       18-55404-tjt       Doc 47        Filed 03/22/19        Entered 03/22/19 16:21:58       Page 13 of 47
Administrative Claim or an unsecured claim, in the event that payment on such claims

are made in full prior to sixty months following the Petition Date.



              2.2.2 Group 2 consists, without limitation, of Holders of Priority Tax

Claims, if and when Allowed. Holders of Priority Tax Claims may include, without

limitation, the following: The Internal Revenue Service in the amount of approximately

$100,000.00 and the Michigan Department of Treasury in the amount of approximately

$25,000.00.

              2.2.3 The Internal Revenue Service shall receive monthly payments in the

amount of $1,851.00. The Michigan Department of Treasury shall receive monthly

payments in the amount of $463.00.



              2.2.43 Upon the failure of the Debtor or Reorganized Debtor, as applicable,

to make any payments due on a Priority Tax Claim, when Allowed, that is not cured on

or within thirty (30) days of the mailing of a written notice of default by the affected

Priority Tax Claim Creditor, such Creditor may exercise all rights and remedies

available under non-bankruptcy law for the collection of its entire claim and/or seek

appropriate relief in this court.



              2.2.54 To the extent practicable, in the event of a conversion of this

Chapter 11 case to a case under Chapter 7 of the Bankruptcy Code, all property of the

Debtor, Debtor-In-Possession, or Reorganized Debtor, including all property which will

re-vest in the Reorganized Debtor pursuant to Confirmation of the Plan, and all

property acquired by the Reorganized Debtor subsequent to the Plan Confirmation

shall be property of the Chapter 7 estate.


                                             14




       18-55404-tjt        Doc 47       Filed 03/22/19        Entered 03/22/19 16:21:58     Page 14 of 47
              2.2.65 Notwithstanding any provision in the Plan to the contrary, nothing

shall (i) affect the ability of a Priority Tax Claim Creditor to pursue to the extent allowed

by non-bankruptcy law any non-debtor for any liabilities that may be related to any tax

liabilities owed by the Debtor to such Priority Tax Claim Creditor; and (ii) affect the

rights to assert setoff or recoupment, and such rights are expressly preserved.



       2.3    Determination of Priority Tax Claims.          The Debtor or Reorganized

Debtor shall have the right to challenge any Priority Tax Claim through the Claims

Objection Process set forth in Article XI of this Plan, which challenge may include, but

need not be limited to, a challenge to any penalty portion of such Claim, the amount

and the value of the property which forms the basis for any assessment of taxes, and the

computation of the tax. The right to challenge these Claims shall include, without

limitation, an objection to the assessment of the Debtor’s real or personal property that

may or may not have been made by the respective taxing authority.




                                ARTICLE III
                TREATMENT OF CLASSES OF CLAIMS OR INTERESTS
                      NOT IMPAIRED UNDER THE PLAN,
                    AND THOSE IMPAIRED UNDER THE PLAN


The Plan divides claims and interests into the following classes and treats them as

follows:



       3.1    Class One. Class One shall consist of the Allowed Secured Claims of EBF

Partners, LLC T The only claim filed in this Class was the claim of EBF Partners (Claim

#4) in the amount of $68,276.15. Each of the MCA CreditorsEBF Partners claims to hold

                                             15




       18-55404-tjt        Doc 47       Filed 03/22/19          Entered 03/22/19 16:21:58       Page 15 of 47
a secured interest in a portion of the debtor’s future business under the terms of

substantially similara merchant cash advance agreements.               Additionally, each

creditorEBF Partners in this class has claimed a security interest in all other tangible and

intangible assets of the debtor and has filed a UCC-1 to perfect its interest in the assets

of the Debtor. The total aggregate value of the debtor’s tangible and intangible assets as

of the Petition Date was $65,620.00is $45,679.00. As a result, the EBF Partners claim is

only partially secured pursuant to 11 USC § 506(a)(1).         Notwithstanding anything

contained in this paragraph, the Debtor reserves all rights to object to the EBF Partners

claim under this Plan, or as provided by the Bankruptcy Code.



              3.1.1 EBF Partners shall receive, pro-rata, monthly payments on account

of their Allowed Secured Claim of $911.38635.00 for a term equal to the number of

months beginning with the first month after the Effective Date and the month which is

seventy-two (72) months after the Effective Date. The balance of the claims of the EBF

Partners claim shall be treated as Class Four General Unsecured Claim.

              3.1.2 In the alternative, Debtor may pay EBF Partners the Class 1 MCA

Creditors a lump sum of $10,000.00 on the Effective Date in full satisfaction of the

allowed secured claims of this class.

              3.1.32 This class is impaired.



       3.2    Class Two. Class Two consists of the allowed secured claim of ReMax of

Southeast Michigan, Inc., (“ReMax”). The ReMax claim is secured by the franchise

license of the Debtor. Without the use of such license, the Debtor would be unable to

successfully reorganize. The value of the ReMax Franchise is approximately $25,000.00

based on the purchase price of a new franchise. The total ReMax claim amount as of the

petition date was $78,127.29. The ReMax claim is therefore only partially secured
                                            16




       18-55404-tjt        Doc 47       Filed 03/22/19         Entered 03/22/19 16:21:58       Page 16 of 47
pursuant to 11 USC § 506(a)(1).             Notwithstanding anything contained in this

paragraph, the Debtor reserves all its rights to object to the ReMax claim under this

Plan, or as provided by the Bankruptcy Code and subject to any restrictions set forth in

any order entered by this Court.

              3.2.1 ReMax shall receive monthly payments on account of their

Allowed Secured Claim in the amount of $3,759.00 for a period of twenty-two (22)

months or until such time that the claim is paid in full. The Debtor shall also remain in

compliance with all other terms of the franchise agreement and remain current in all

post-petition franchise fee obligations.

              3.2.2 This class is impaired.



       3.3    Class Three. Class Three consists of the claims of Ace Funding,LLC,

Green Capital Funding, LLC, ML Factors Funding, LLC, and YES Funding (collectively

the “MCA Creditors”) The MCA Creditors hold Allowed Claims in the aggregate

amount of $112,000. The MCA Creditors are purportedly secured by all of the Debtor’s

assets; however, the net aggregate value of the debtor’s tangible and intangible assets

as of the Petition Date less higher priority secured claims is was $0.00. As a result, the

MCA Claims are wholly unsecured pursuant to 11 USC § 506(a)(1).



              3.3.1 Each holder of an Allowed Claim in this class shall receive a pro

rata distribution from the proceeds paid in by the Debtor to fund this Plan, but only

after payment in full of all claims in any senior class or group.        The holders of

unsecured claims shall be paid the allowed amount of their respective claims on such

pro rata basis for the duration of the Plan.




                                               17




       18-55404-tjt        Doc 47          Filed 03/22/19     Entered 03/22/19 16:21:58      Page 17 of 47
               3.3.2   Debtor estimates that creditors holding allowed claims in this Class

shall receive a distribution of $0.00 on account of their claims.



               3.3.3 This class is impaired.



       3.4     Class Four. Class Four consists of the claims of all unsecured creditors, if

and when Allowed. Debtor estimates that the total amount of claims in Class Four is

$364,000.00.    Notwithstanding anything contained in this paragraph, the Debtor

reserves all its rights to object to the claims of unsecured creditors under this Plan, or as

provided by the Bankruptcy Code.



               3.4.1   Each holder of an Allowed Claim in this class shall receive a pro

rata distribution from the proceeds paid in by the Debtor to fund this Plan, but only

after payment in full of all claims in any senior class or group.           The holders of

unsecured claims shall be paid the allowed amount of their respective claims on such

pro rata basis for the duration of the Plan.



               3.4.2   Debtor estimates that creditors holding allowed claims in this Class

shall receive a distribution of $0.00 on account of their claims.



               3.4.3   This class is impaired.



       3.5     Class Five. Class Four Five consists of the claim of Richard Hosner, an

insider that does not hold an equity interest in the Debtor.

               3.5.1   Each holder of an Allowed Claim in this class shall receive a pro

rata distribution from the proceeds paid in by the Debtor to fund this Plan, but only
                                               18




       18-55404-tjt         Doc 47       Filed 03/22/19         Entered 03/22/19 16:21:58       Page 18 of 47
after payment in full of all claims in any senior class or group.         The holders of

unsecured allowed claims in this class shall be paid the allowed amount of their

respective claims on such pro rata basis for the duration of the Plan.

              3.5.2   Debtor estimates that the holders of Allowed Claims in this class

shall receive a distribution of $0.00 on account of their claims.

              3.5.3   This class is impaired.



       3.6    Class Six. Class Six consists of the claims of all equity interest holders.

Equity interests are held solely by Kimberly Hosner.



                      3.6.1   Kimberly Hosner was owed $158,000.00 in earned but

unpaid commissions by Debtor on the Filing Date. Each holder of an Allowed Claim in

this class shall receive a pro rata distribution from the proceeds paid in by the Debtor to

fund this Plan, but only after payment in full of all claims in any senior class or group.

The holders of allowed claims in this class shall be paid the allowed amount of their

respective claims on such pro rata basis for the duration of the Plan.

       holds 100% of the stock of the Debtor. Debtor stock currently has a nominal cash

value. Ms. Hosner shall contribute new value in exchange for 100% of the outstanding

stock interests in the Debtor. Such new value shall be provided in the form of payment

of $10,000.00 or by forgiving outstanding indebtedness of Debtor to the equity interest

holder in an amount equal to the new value required under the Plan.



                      3.6.2 Debtor estimates that the holders of Allowed Claims in this

class shall receive a distribution of $0.00 on account of their claims.

       Kimberly Hosner shall, as of the Effective Date, pay in to Debtor the new value

and shall receive stock in the reorganized Debtor in exchange. Kimberly Hosner shall
                                             19




       18-55404-tjt           Doc 47     Filed 03/22/19         Entered 03/22/19 16:21:58     Page 19 of 47
receive the same amount and number of shares as he held prior to the Debtor filing this

bankruptcy case. On the Confirmation Date, the equity interest holder shall make

known to Debtor his election of the method by which he shall provide new value to

Debtor, whether in the form of a cash contribution or forgiveness of debt. In either such

case, no equity interest holder shall be entitled to receive any distribution on its claim

until such time that all higher priority claims have been paid in full.

              3.6.3   This class is impaired.




                               ARTICLE IV
               EXECUTION AND IMPLEMENTATION OF THE PLAN


       4.1    Continued Corporate Existence.         Except as otherwise provided in the

Plan, and subject to the restructuring transactions, the Debtor shall, as a Reorganized

Debtor, continue to exist after the Effective Date as a legal entity with all the powers of a

corporation under the laws of the State of Michigan without any prejudice to any right

to alter or terminate such existence under applicable state law. Debtor believes that

future operations will generate sufficient funds to satisfy its obligations under the Plan.

Additional funding may be sought from third parties pursuant to Section 4.2 below, to

the extent deemed necessary and solely at the discretion of the Reorganized Debtor.

       4.2    Equity Contribution.      Ms. Hosner holds 100% of the Interests of the

Debtor. Such Interests are held in the form of membership shares. Debtor Interests

currently are believed to have a nominal cash value given the lack of marketability of

the stock and inability to transfer her broker’s license. The available market for the

purchase of the franchise agreement and franchise location is limited to those potential

purchasers that receive pre-approval from Creditor Re-Max of Southeast Michigan to


                                             20




       18-55404-tjt        Doc 47       Filed 03/22/19          Entered 03/22/19 16:21:58       Page 20 of 47
operate the franchise. On the Effective Date, Ms. Hosner shall pay $10,000 to the

Reorganized Debtor and shall retain 100% of the Interests in the Reorganized Debtor

(the “New Value Contribution”).

      4.3 Auction. Debtor will conduct an auction of the Interests of Debtor at 10:00        Formatted: No underline


a.m. on the day prior to the confirmation hearing scheduled by the Court, which may be

adjourned by the Court or Debtor. The auction of the Interests shall occur at the offices

of Maxwell Dunn, PLC, 242725 W. 12 Mile Road, Suite 306, Southfield, MI 48034. The

following terms and conditions shall apply to Debtor’s consideration of any offer to be

made at the auction:

             1.        Any Creditor in this Case or other party, including any Interest      Formatted: Indent: Left: 1", First line: 0"


             holder of Debtor, who wishes to make a cash offer for all of the Interests of

             Debtor, shall notify the Debtor’s counsel in writing of its intent to make an

             offer no later than two (2) Business Days prior to the date of the auction.

             All correspondence must be mailed to Debtor’s Counsel, Ethan D. Dunn,

             at 24725 W. 12 Mile Road, Suite 306, Southfield, Michigan 48034. At the

             time of giving such notice, the party or parties, shall tender a bank check

             in the amount of $10,000, which amount shall be held by Debtor’s counsel

             in escrow as a deposit to be applied to the payment of the amounts due

             under the New Value Contribution. If Debtor’s counsel does not receive

             any written intent to offer along with the $10,000 deposit at least two

             Business Days prior to the date of the auction, the auction of the Interests

             of Debtor shall be cancelled and the Debtor’s Interest holders as of the

             Petition Date shall retain their Interests.

             2. Any deposit shall be immediately refunded to any party, including any

             Interest holder, that is not the successful bidder at the auction.      Any


                                            21




      18-55404-tjt          Doc 47      Filed 03/22/19       Entered 03/22/19 16:21:58             Page 21 of 47
     failure to give the required written notice or deposit shall preclude

     bidding at the auction.

     3.      Debtor shall give notice of the auction of Interests via publication in

     the     Daily    Distressed    Asset   Central   (www.dailydac.com)       and

     www.inforuptcy.com. The classified ad copy shall state:

     Classified ad copy shall state as follows:


             Bankruptcy auction of membership interests of residential real            Formatted: Indent: Left: 1.5"

             estate brokerage subject to terms and conditions of confirmed
             Chapter 11 Plan. Min. bid $10,000 subsequent bid increments
             of $10,000. Written notice of intent to bid and $10,000 deposit
             due at least 2 days prior to auction date as set forth in most
             recently filed chapter 11 plan of reorganization. Interested
             bidders shall submit notice of intent to bid and $10,000 deposit
             to Ethan Dunn, 24725 W. 12 Mile, Ste 306, Southfield, MI.
             Auction to be held with all present and qualified bidders on at
             10am (EST) two days prior to the scheduled confirmation
             hearing. Winning bidder must pay full purchase price and
             execute all required agreements before the Confirmation Date.
                                                                                       Formatted: Indent: Left: 0.5"


     4.      The cash required of the winning bidder to purchase the Interests         Formatted: Indent: Left: 1", First line: 0"


     must be paid in full on or before the Confirmation Date. Additionally, the

     successful bidder must acknowledge that Debtor and Reorganized Debtor

     shall be bound by all of the obligations and payment terms set forth in the

     Plan.

     5.      Debtor reserves the right, in its reasonable business judgment, to

     set such other terms and conditions on bidding at the auction provided

     that such terms and conditions are provided to each bidder prior to

     commencement of the auction.

                                      22




18-55404-tjt         Doc 47        Filed 03/22/19      Entered 03/22/19 16:21:58             Page 22 of 47
              6.         All bids must be cash bids in U.S. legal tender. No credit bids shall

              be permitted. The initial bid shall be $10,000 and all subsequent bids shall

              be in $10,000 increments.

              7.         At the concusion of the bidding, if any, Debtor shall announce the

              successful bid and the successful bidder shall execute an agreement

              acknowledging that the Debtor shall be bound by all obligations and

              payments set forth in the Plan. Any failure to execute the agreement shall

              constitute a waiver of the bid and the next highest bidder shall be deemed

              the successful bidder.



       4.42   Financing and Restructuring Transactions:               The funds from the

contribution made by Kimberly Hosner in conjunction with the cash flow provided by

Debtor’s continuing business operations shall be used to fund this Plan and are

reasonably expected to be sufficient. To the extent that the Reorganized Debtor requires

financing from a lending institution or from another source in order to satisfy the

necessary cash payments described in the Plan, the Reorganized Debtor, it its sole

discretion, may seek such financing. In the event the Reorganized Debtor obtains such

financing, it will not obligate the Debtor to acceleration of any payments or obligations

set forth in the Plan.



       4.53 Avoidance Actions. Potential Avoidance Actions consist of claims are

described in the Disclosure Statement and are incorporated herein by referenceagainst

each of the MCA Creditors in Class 3 for preferential an constructively fraudulent

transfers under 11 USC § 547(b) and 548(a). The Debtor has not fully investigated

anythe Potential Avoidance Actions. Upon the Effective Date of the Plan, all Avoidance


                                               23




       18-55404-tjt           Doc 47       Filed 03/22/19         Entered 03/22/19 16:21:58      Page 23 of 47
Actions which have not otherwise been released or settled in accordance with the terms

of the Plan may be pursued by the Reorganized Debtor.



       4.64   Professional Fees. All services performed or expenses incurred by any

professional on behalf of the Debtor or the Reorganized Debtor with respect to this

Chapter 11 case after the Effective Date shall be Administrative Claims and shall not be

subject to the prior review and approval of the Bankruptcy Court. Notwithstanding

any provision of the Bankruptcy Code or Rules, including, without limitation, FRBP

2016, for services rendered after the Effective Date, no professional shall be required to

disclose payments from the Debtor or the Reorganized Debtor to the Bankruptcy Court

or the United States Trustee. All fees and expenses of the Debtor and the Reorganized

Debtor arising from the Effective Date shall be billed directly to the Reorganized

Debtor, and the Bankruptcy Court shall only review that portion to which the

Reorganized Debtor objects. The Reorganized Debtor shall pay the portion not objected

to in accordance with the terms of the invoice.



       4.75   Change of Address. In order to ensure proper distribution, each Creditor

holding a Claim treated under Article II or III must advise the Reorganized Debtor of

any change in address. Absent of such notification, the Reorganized Debtor shall send

payments to the address listed on the matrix on file with the Bankruptcy Court. If the

payment is not negotiated within three (3) months after it is mailed, it shall be void, and

the Reorganized Debtor shall have no further obligation to such Creditor.



       4.6    Preservation of Rights of Action. Debtor may have claims against one or

more of the MCA Creditors based on the ongoing investigation by the New York

Attorney general of the legality of the collection methods employed by merchant cash
                                            24




       18-55404-tjt       Doc 47        Filed 03/22/19        Entered 03/22/19 16:21:58       Page 24 of 47
advance companies (the “Preserved Rights”). These potential claims or causes of action

are contingent on the outcome of the investigations, which are ongoing. Except to the

extent that any rights of action by Debtor or Reorganized Debtor are specifically

released or settled pursuant to the terms and conditions set forth in Article IV of this

Plan, or otherwise treated in connection with this Plan, the Confirmation Order, any

settlement agreement approved during the Chapter 11 Case in accordance with §

1123(b) of the Bankruptcy Code:



   (a) The Preserved Rights shall remain assets of and vest in the Reorganized Debtor,

      whether or not related litigation is pending on the Effective Date, and whether or

      not the Preserved Rights have been listed or referred to in this Plan, the

      schedules, or any other document filed with the Bankruptcy Court;



   (b) Neither the Debtor nor the Reorganized Debtor waives, relinquishes, or

      abandons any Preserved Rights (nor shall it be stopped nor otherwise precluded

      from asserting the same):



      (i)     Whether or not the Preserved Rights have been listed or referred to in this

              Plan, the schedules, or any other document filed with the Bankruptcy

              Court;

      (ii)    Whether or not the Preserved Rights are currently known to the Debtor;

              and

      (iii)   Whether or not a Defendant or Counter-Defendant in any litigation

              relating to the Preserved Rights filed a Proof of Claim in the Chapter 11

              Case, filed a Notice of Appearance or any other notice or pleading in the


                                           25




      18-55404-tjt        Doc 47       Filed 03/22/19        Entered 03/22/19 16:21:58      Page 25 of 47
               Chapter 11 Case, voted to accept or reject this Plan, or received or

               obtained any consideration under this Plan; and

   (c) (i)     The Reorganized Debtor may commence, prosecute, defend against, settle,

               and realize upon any Preserved Rights in its sole discretion, in accordance

               with what is in the best interests, and for the benefit of, the Reorganized

               Debtor;

       (ii)    Except as otherwise provided herein, any recoveries realized by the

               Reorganized Debtor from the assertion of any Preserved Rights will be the

               sole property of the Reorganized Debtor; and

       (iii)   To the extent necessary, the Reorganized Debtor will be deemed the

               representative of its former Estate under § 1123(b) of the Bankruptcy

               Code.




                                    ARTICLE V
                             EFFECT OF CONFIRMATION


       5.1     Discharge of Indebtedness.        Except as provided in this Plan, the

occurrence of the Effective Date of this Plan shall, and does hereby, act to discharge and

release the Claims of all Creditors of all Interests against the Debtor and the

Reorganized Debtor and shall be deemed to constitute a full and complete settlement

with such Creditors and/or Interest Holders.

       5.2. Retention of Liens. Confirmation of this Plan shall not disturb the perfected

liens of any class of secured creditors. With respect to any Creditor holding a Secured

Claim, such Creditor shall retain its lien(s) securing such Claim until such time that its

Secured Claim is satisfied. Upon Confirmation, the purported liens held by any


                                            26




       18-55404-tjt        Doc 47       Filed 03/22/19        Entered 03/22/19 16:21:58      Page 26 of 47
Creditor that is wholly unsecured pursuant to 11 U.S.C. § 506 shall be discharged and

released in accordance with Section 12.2 of the Plan.



                                  ARTICLE VI
                           MODIFICATION OF THE PLAN


      6.1    Amendments to the Plan: The Debtor may, from time to time, propose

amendments or modifications of this Plan prior to its confirmation, without leave of this

Court, and such proposals shall be deemed to be part of the Plan. After confirmation,

the Debtor may, with leave of the Bankruptcy Court, and upon notice and opportunity

for hearing to the effected Creditors, remedy any defect or omission, or reconcile any

inconsistencies in the Plan, or in the Confirmation Order, or otherwise modify the Plan.




                                   ARTICLE VII
                           JURISDICTION OF THE COURT


      7.1    This court shall retain jurisdiction in this matter until the Plan has been

fully consummated, including, but not limited to, the following purposes:



      A.     The classification of the claim of any Creditor and the re-examination of

             Claims which have been allowed for the purposes of voting, and the

             determination of such objections as may be filed to the Claims of

             Creditors. The failure by any Debtor or Reorganized Debtor to object to or

             to examine, any Claim for the purposes of voting shall not be deemed a

             waiver of any right to object to, or to examine, the Claim in whole or in

             part. Furthermore, the fact that this Plan has provided treatment for the

                                           27




      18-55404-tjt        Doc 47       Filed 03/22/19        Entered 03/22/19 16:21:58      Page 27 of 47
     benefit of a particular Creditor shall not in any way be deemed a waiver of

     any right to object to or re-examine any Claim or any Secured Interest,

     whether by mortgage or otherwise which secures Claim in whole or in

     part.

B.   The determination of all questions and disputes regarding title to the

     assets of the Estate, and all causes of action, controversies, disputes, or

     conflicts, whether or not subject to action pending as of the Confirmation

     Date, between any Debtor, Reorganized Debtor, or any other party.

C.   The correction of any defect, the curing of any omission, or the

     reconciliation of any inconsistency in this Plan, or the Confirmation Order,

     if necessary, to carry out the purposes and intent of this Plan.

D.   The modification of this Plan after confirmation, pursuant to the

     Bankruptcy Rules and the Bankruptcy Code and as provided in Article VI

     of the Plan.



E.   The enforcement and interpretation of the terms and conditions of this

     Plan and the entry of orders in aid of confirmation of this Plan, including

     the restructuring transactions.

F.   The entry of any order, including injunctions, necessary to enforce the

     title, rights, and powers of the Debtor, the Reorganized Debtor, or any

     party-in-interest, and to impose such limitations, restrictions, terms, and

     conditions of such title, rights and powers as this Court may deem

     necessary to accomplish its obligations under the Plan.

G.   The review and approval of all Professional Fee Applications for services

     rendered prior to the Confirmation Date, and the review of any

     Professional Fees for services rendered in connection with the Plan after
                                   28




18-55404-tjt        Doc 47     Filed 03/22/19         Entered 03/22/19 16:21:58     Page 28 of 47
             the Confirmation Date, to the extent that any Debtor or the Reorganized

             Debtor dispute any portion thereof.

      H.     The assumption or rejection of executory contracts under Article X of this

             Plan.

      I.     The right to pursue any of the Avoidance Actions.

      J.     The entry of an order determining the validity of any Lien.

      K.     The entry of an order concluding and terminating this Chapter 11 Case.




                                   ARTICLE VIII
                                TITLE TO PROPERTY


      8.1    Title to all property of the Debtor, including Avoidance Actions, shall vest

in the Reorganized Debtor upon the Effective Date of the Plan. The Debtor shall be

discharged from its status as Debtor, and the affairs and business of the Reorganized

Debtor shall be thereafter conducted without Court involvement, except as may be

governed by Articles IV and VII of the Plan.




                                  ARTICLE IX
                          UNITED STATES TRUSTEE FEES


      9.1    U.S. Trustee Fees. The Reorganized Debtor shall pay to the United States

Trustee the appropriate sum required by 28 USC § 1930(a)(6), and shall provide the

relevant information, including Monthly Operating Reports, as required by the Office of



                                          29




      18-55404-tjt        Doc 47      Filed 03/22/19         Entered 03/22/19 16:21:58      Page 29 of 47
the United States Trustee until the Effective Date. until the case is converted, dismissed

or closed.




                                     ARTICLE X
                               EXECUTORY CONTRACTS


       10.1   ASSUMPTION OF EXECUTORY CONTRACTS.                       On or before the

Effective Date, the Reorganized Debtor shall file a list of contracts that shall be assumed

(the “Notice”). All executory contracts not identified in the Notice or for which a

motion to assume has not been filed prior to the Effective Date shall be deemed rejected.



       10.2   REJECTION CLAIMS. Any Creditor who has a Claim as a result of such

rejection shall have thirty (30) days after receipt of the Notice to file a Proof of Claim,

failing which such Claim shall be disallowed in its entirety. The Notice shall contain a

provision informing any potential Creditor of this requirement and shall be served on

such potential Creditor(s)



       10.3   OBJECTIONS TO REJECTION CLAIMS. The Reorganized Debtor may

file an objection to any Proof of Claim filed in accordance with this Article and in

accordance with Article XI.




                                    ARTICLE XI
                               OBJECTION TO CLAIMS




                                            30




       18-55404-tjt          Doc 47     Filed 03/22/19        Entered 03/22/19 16:21:58       Page 30 of 47
       11.1   TIMING OF OBJECTIONS. The Debtor or Reorganized Debtor may

object to the allowance of any Claim, or the extent, validity, and enforcement of any

security interest, whether listed on the schedules filed by Debtor or filed by any

Creditor, on or before the later of (a) sixty (60) days from the date of filing of any Proof

of claim, or (b) six (6) months after the Effective Date.



       11.2   EXTENT OF OBJECTIONS. As part of the objection process set forth in

Article 11.1 above, and without limiting same, the Debtor or Reorganized Debtor shall

have the right to object to the claim of any Lien based upon Section 506 of the

Bankruptcy Code or for any other reason as shall be allowed by applicable law.



                                   ARTICLE XII
                            MISCELLANEOUS PROVISIONS


       12.1   DISPUTED PAYMENTS. Notwithstanding anything in this Plan to the

contrary, neither the Debtor nor Reorganized Debtor shall be obligated to make any

payments toward the disputed portion of any Contested Claim.



       12.2   RELEASE OF LIENS. The Debtor, Reorganized Debtor, and all parties-in-

interest, including without limitation any Creditor, shall be required to execute any

document reasonably requested by the other to memorialize and effectuate the terms

and conditions of this Plan. This shall include without limitation any execution by the

Debtor or Reorganized Debtor of UCC financing statements and the execution by

Creditors of any UCC or mortgage discharges, releases, or terminations.




                                              31




       18-55404-tjt        Doc 47        Filed 03/22/19        Entered 03/22/19 16:21:58       Page 31 of 47
      12.3   SETOFFS AND COUNTERCLAIMS. No Creditor (including without

limitation a Person or entity that becomes a Creditor as a result of a rejection of a

contract) shall be allowed to setoff a Claim against an obligation to the Debtor or

Reorganized Debtor arising in connection with a different contract. Unless expressly

asserted in the Chapter 11 Case through the filing of a Proof of Claim, all setoffs and

counterclaims are waived pursuant to Article V of this Plan. The terms of this Article

shall not apply to any taxing authority.



      12.4   COMPROMISE OF LITIGATION. The Reorganized Debtor shall have

the right to commence, continue, amend or compromise all causes of action (including

without limitation any Avoidance Action and any action in the Debtor’s Disclosure

Statement) available to the Debtor, the Estate, the Debtor-in-Possession, or the

Reorganized Debtor, whether or not those causes of action were the subject of a lawsuit

as of the Confirmation Date.



      12.5   SUCCESSORS AND ASSIGNS. This Plan and the Confirmation Order

shall inure to the benefit of, and be binding upon, all parties-in-interest and their

respective successors and assigns.



      12.6 NOTICE. All future notices required under this Plan or Confirmation Order

in this case shall be mailed to the Reorganized Debtor at:

                                     26862 Woodward Avenue, Suite 103
                                     Royal Oak, MI 48067




                                            32




      18-55404-tjt        Doc 47         Filed 03/22/19      Entered 03/22/19 16:21:58    Page 32 of 47
                        DEBTOR’S DISCLOSURE STATEMENT


                           I. INTRODUCTION AND OVERVIEW



       A.     Purpose of Disclosure Statement

       Unless otherwise defined, all capitalized terms shall have the meaning ascribed

to them in the Debtor’s Plan of Reorganization (the “Plan”) unless the context indicates

a different meaning.

       This disclosure statement is submitted pursuant to Section 1125 of the

Bankruptcy Code. The Debtor has filed the Plan with the United States Bankruptcy

Court for the Eastern District of Michigan, Southern Division, a copy of which

accompanies this Disclosure Statement.

       The purpose of this Disclosure Statement is to disclose information deemed by it

to be material and necessary for Creditors to make a reasonably informed decision in

exercising their right to vote for the acceptance of the Plan.



       B.     Source of Information

       The Disclosure Statement and the Plan have been prepared from information

furnished by the Debtor. An independent investigation has not been conducted to

verify such information.

       The statements contained in this Disclosure Statement are made as of the date

filed. Delivery of this Disclosure Statement shall not create an implication that there has

been no change of the facts set forth within this Statement since the date of this

Disclosure Statement.

       NO PERSON OR ENTITY HAS BEEN AUTHORIZED BY THE DEBTOR OR

THE COURT TO MAKE ANY REPRESENTATIONS CONCERNING THE DEBTOR

                                             33




       18-55404-tjt        Doc 47        Filed 03/22/19          Entered 03/22/19 16:21:58    Page 33 of 47
OR ITS FINANCIAL AFFAIRS, OTHER THAN AS SET FORTH IN THIS

DISCLOSURE STATEMENT.



        C.    Chapter 11 Overview

        Chapter 11 is the principal business reorganization chapter of the Bankruptcy

Code. Under Chapter 11, a debtor is authorized to reorganize its business for the

benefit of itself, its creditors, and equity interest holders. In addition to permitting a

rehabilitation of a debtor, another goal of Chapter 11 is to promote equality of treatment

for similarly situated creditors and similarly situated equity interest holders with

respect to the distribution of a debtor’s assets.

        The commencement of a Chapter 11 case creates an estate that is comprised of all

of the legal and equitable interests of a debtor as of the filing date. The Bankruptcy

Code provides that a debtor may continue to operate its business and remain in

possession of its property as a debtor-in-possession.

        The consummation of a plan of reorganization is the principal objective in a

Chapter 11 reorganization case. A plan of reorganization sets forth the means for

satisfying claims against and interests in a debtor.         Confirmation of a plan of

reorganization by the Bankruptcy Court makes the plan binding upon a debtor, any

issuer of securities under the plan, any person acquiring property under the plan, and

any creditor or equity interest holder of a debtor. Subject to certain limited exceptions,

the confirmation order discharges a debtor from any debt that arose prior to the date of

confirmation of the plan and substitutes the obligations specified under the confirmed

plan.

        After a plan of reorganization has been filed, the holders of claims against or

interests in a debtor are permitted to vote to accept or reject the plan. Before soliciting

acceptances of the proposed plan, however, Section 1125 of the Bankruptcy Code
                                             34




        18-55404-tjt       Doc 47        Filed 03/22/19       Entered 03/22/19 16:21:58       Page 34 of 47
requires a debtor to prepare a disclosure statement containing adequate information of

a kind, and in sufficient detail, to enable a hypothetical, reasonable investor to make an

informed judgment about the plan.

        The Debtor is submitting this Disclosure Statement to Holders of Claims against,

and Interests in, the Debtor to satisfy requirements of Section 1125 of the Bankruptcy

Code.



                              II. DESCRIPTION OF DEBTOR



        A. The Debtor-In-Possession

           The filing of the Voluntary Petition under Chapter 11 of the U.S. Bankruptcy

           Code on the Petition Date commenced this Chapter 11 case. Upon filing the

           Chapter 11 case, the Debtor became a “Debtor-in-Possession”, as that term is

           understood in the Bankruptcy Code. The Debtor desires to reorganize its

           operations in the manner set forth in the Plan.



        B. Debtor’s Principals and Management

              Since the Petition Date, the Debtor’s daily operations have been the

           primary responsibility of Kimberly Hosner. Ms. Hosner has been

           continuously involved in the business since she started the business in 1999

           and has maintained responsibility since that time. Ms Hosner holds the real

           estate broker’s license and currently has 20 salespersons in the business. Ms.

           Honser has never had a partner in the business. Since its inception, Kimberly

           Hosner was solely responsible for the day-to-day operations. Kimberly

           Hosner receives totaling $1,500.00 per week plus fringe benefits; however,


                                            35




        18-55404-tjt       Doc 47       Filed 03/22/19        Entered 03/22/19 16:21:58      Page 35 of 47
   her wages have been inconsistent due to the company having been

   overleveraged as a result of multiple merchant cash advances.

      Sales initially began to decline in 2008 and continued through 2013, at

   which point they began to stabilize albeit at a much lower volume than was

   had in prior years. Ms. Hosner took out several high interest rate merchant

   cash advances to try to help stabilize the business; however, the combination

   of the sales decline coupled with the debt that Ms. Hosner assumed to keep

   the business afloat, resulted in the Debtor not having sufficient revenue to

   meet all of its obligations. For several years, the Debtor attempted to pay its

   obligations using cash from other merchant cash advance providers.

   Eventually, the high interest loans taken to stay afloat outpaced cash flow and

   the company defaulted. The Debtor could not keep its creditors and lenders

   from taking collections actions and, lawsuits were filed which exacerbated the

   business decline.

      Ms. Hosner will receive compensation from the reorganized Reorganized

   Debtor in the amount of $7,500 per month. Fringe benefits will include health

   insurance and a vehicle for business use. There shall be no other fringe

   benefits.



C. Description of Debtor’s Business and Reasons for Chapter 11 Filing

      Hosner Holdings, Inc. was founded in 1999 in Huntington Woods,

   Michigan. The company has operated continuously since that time and is in

   the business of representing buyers and sellers in real estate transactions. The

   business struggled during the recession of 2007 and 2008 but recovered as the

   real estate market recovered.


                                    36




18-55404-tjt       Doc 47       Filed 03/22/19         Entered 03/22/19 16:21:58      Page 36 of 47
     For several years, Kim Hosner attempted to make all of the payments

  required by the merchant cash advances while also managing all aspects of

  her real estate brokerage. Unfortunately, she was operating the business

  without understanding the cost of borrowing from merchant cash advance

  companies whose effective interest rates were up to 250%. The result was a

  poorly managed business that continued to struggle. As soon as the cash

  advances became unsustainable, agents began leaving the brokerage due to

  missed commission payments.

     Realizing that there was insufficient cash flow to continue operations and

  service the outstanding debt that accrued, Debtor initially sought loans from

  family and friends in an effort to remain solvent. This compounded the

  financial strain on the business. The Debtor finally elected to reorganize its

  operations through Chapter 11 once a confession of judgment was filed by a

  merchant cash advance lender that seized all of the cash in her bank accounts.

  This plan is the result of negotiations with creditors and the current operating

  financial



              III. POST-PETITION EVENTS OF SIGNIFICANCE



  A. Post-Petition Transfers Outside the Ordinary Course of Business

     The Debtor has operated only in the ordinary course of business.

     Transactions outside of the ordinary course of business require

     Bankruptcy Court approval. There have been no post-petition transfers

     outside of the ordinary course of business unless described in the

     disclosure statement.


                                   37




18-55404-tjt       Doc 47      Filed 03/22/19         Entered 03/22/19 16:21:58      Page 37 of 47
  B. Chapter 11 Significant Events and Orders

     1. Employment of Professionals

        a. On January 22, 2019, the Court entered an Order Authorizing

        Debtor to Employ its Accountant (Dkt. #31) and on March 7, 2019 the

        order authorizing Debtor to employ it’s Attorney was entered by the

        Court (Dkt. #39).

     2. Financing. The Court has not entered any orders authorizing Debtor

        to use cash collateral or granting adequate protection in this case.

     3. Operations: As part of Debtor’s reorganization efforts, several new

        real estate agents have been recruited to work at the Debtor’s

        brokerage. Additionally, Debtor is now entering a season in which

        real estate sales are increasing and are expected to continue to increase

        through the Fall of 2019.   There have been no orders entered by the

        Court regarding Debtor’s operations.



     4. Stay of Litigation

        Debtor’s Chapter 11 filings immediately gave rise to the automatic stay

        provision of the Bankruptcy Code. This enjoined collection efforts,

        litigation against the Debtor, and enforcement of Liens against the

        Debtor’s property. The automatic stay remain in effect, unless

        modified by the Bankruptcy Court, until consummation of the Plan.



  C. Litigation Involving the Debtor

     As of the Petition Date, Debtor was involved in one pending lawsuits as of

     in which Debtor was a named Party. A second lawsuit was filed after the

     petition, which named the Debtor as a defendant. Both lawsuits were
                                    38




18-55404-tjt     Doc 47       Filed 03/22/19         Entered 03/22/19 16:21:58      Page 38 of 47
     filed by former agents of Debtor claiming that commissions were owed

     after they were fired by Debtor. Additionally, while there was no

     litigation, Debtor was subject to the entry of a confession of judgment filed

     by one of the MCA creditors, which gave rise to this Chapter 11 case. Any

     pending litigation would have been stayed pursuant to § 362 of the

     Bankruptcy Code. Aside from those matters disclosed here, Debtor has

     not been involved in any litigation in any U.S. Court since the Petition

     Date.



                     IV. ASSETS AND LIABILITIES



  A. Liquidation Analysis

     The Debtor’s Liquidation analysis is attached as EXHIBIT A. In the event

     that the Plan is not accepted by the Creditors or is not otherwise

     confirmed by the Bankruptcy Court, the analysis represents the value of

     its assets if liquidated under Chapter 7 of the Bankruptcy Code.

  B. Risks, Conditions and Assumptions in Liquidation Analysis

     The Debtor liquidation values were based on information provided to the

     Debtor regarding the depreciation value of the tangible assets of debtor,

     which consist primarily of used office furnishings. This value was

     combined with the average ReMax franchise cost to give Debtor’s

     franchise license a value and determine the overall liquidation value of its

     assets. The risks, conditions, and assumptions are those assumed and

     based on the information received from Debtor’s accountant and from

     ReMax of Southeast Michigan.

  C. Causes of Action
                                   39




18-55404-tjt     Doc 47        Filed 03/22/19         Entered 03/22/19 16:21:58      Page 39 of 47
     The Debtor reserves its right to collect any other amounts due to it for any

     reason. The Debtor reserves all setoff and recoupment rights of all kinds

     and the right to commence Avoidance Actions. The Debtor may have

     potential causes of action and reserves its right to bring a lawsuit against

     any entity listed on its schedules as owing a debt to the Debtor of any kind

     or any entity listed in the Statement of Financial Affairs as having received

     a transfer from the Debtor. More specifically, and without waiving any

     other claim, the Debtors may seek to avoid from any direct or indirect

     transferee, (i) under § 547 of the Code, any transfer of an interest of the

     Debtor in property, including all payments to vendors and suppliers that

     occurred within 90 days of the Petition Date, or, with respect to Insiders of

     the Debtor, within one year of the Petition Date; (ii) under § 544(a) and

     545, any liens asserted against the Debtor, (iii) under §§ 544(b) and 548,

     any actual or constructive fraudulent transfers or obligations, and (iv)

     under § 549, any unauthorized post-petition transactions.

            At this time, the Debtor has not investigated all potential causes of

     action or Avoidance Actions and is not able to make any representation

     with respect to their value.



  D. Claims

     The claims against Debtor are those that have been set forth in the Plan

     that is filed in combination with this Disclosure Statement. Such claims

     have been treated in the Plan and are based upon the Proofs of Claims

     filed by the respective creditor. For those creditors who have not filed

     claims, the claim has been estimated. In no way shall the treatment of any

     Claim in the Plan indicate Debtor’s acceptance of the filed Claim as
                                    40




18-55404-tjt      Doc 47       Filed 03/22/19          Entered 03/22/19 16:21:58     Page 40 of 47
         Allowed. To the best of Debtor’s knowledge, all claims have been listed in

         Debtor’s Schedules and treated in the Plan.



                        V. IMPLEMENTATION OF PLAN



A. Financial Information

   1. Pre-Petition Financial Summaries. The Debtor has attached financial

      summaries relating to the two fiscal years prior to the Petition Date (2017 and

      2018) as EXHIBIT B. These documents summarize the Debtor’s financial

      history prior to the commencement of the Debtor’s bankruptcy proceeding.

   2. Post-Petition Financial Summaries. The Debtor has attached financial

      summaries relating to the Debtor’s financial performance during this Chapter

      11 proceeding. EXHIBIT C. These documents summarize the financial

      conditions pertaining to the Debtor’s post-petition operations. The source of

      these summaries are the Debtor’s books and Records.

   3. Post-Confirmation Projections. The Debtor has attached as EXHIBIT C the

      summary of post-confirmation financial projections that are based on pre-

      and post-Petition Date performance. The projections have been calculated

      using discounted cash flow assumptions to arrive at estimates for future

      financial performance.



B. Tax Ramifications. The Debtor does not believe that the forgiveness of

   indebtedness that may result from a discharge granted by confirmation of the

   Plan will result in significant tax consequences for the Debtor. Forgiveness of

   indebtedness under the Internal Revenue Code may be applied to the net

   operating loss carry forward or to the Debtor’s asset basis. Before any such
                                       41




   18-55404-tjt       Doc 47       Filed 03/22/19         Entered 03/22/19 16:21:58     Page 41 of 47
       determination can be made, all Claims deemed filed in the Chapter 11 case must

       be reviewed for accuracy. Furthermore, if the Debtor’s projections are met or

       exceeded in the current fiscal year, the Debtor may choose to apply forgiveness

       of debt directly to its basis. It is unlikely that the amount of forgiveness of debt

       will be wholly offset by either application. As such, future taxes may be

       impacted as a result of confirmation of the plan.

               The impact of confirmation of the Plan and a discharge may have an effect

       on Creditors or Holders of Claims and the Debtor recommends that a Creditor or

       holder of a Claim obtain independent tax counsel to advise them with respect to

       the tax consequences of the Plan.



                                VI. LEGAL REQUIREMENTS



       VI.     Legal Requirements

               A. Voting procedures

       Under the Bankruptcy Code, the only classes that are entitled to vote to accept or

reject a plan are classes of claims, or equity interests that are impaired under the plan.

Accordingly, classes of claims or interests that are not impaired are not entitled to vote

on the plan.

       Creditors that hold claims in more than one impaired class are entitled to vote

separately in each class. Such a creditor will receive a separate ballot for all of its claims

in each class (in accordance with the records of the Clerk of the Court) and should

complete and sign each ballot separately. A creditor who asserts a claim in more than

one class and who has not been provided with sufficient ballots may photocopy the

ballot received and file multiple ballots.


                                             42




       18-55404-tjt        Doc 47        Filed 03/22/19          Entered 03/22/19 16:21:58       Page 42 of 47
       Votes on the plan will be counted only with respect to claims: (a) that are listed

on the Debtors Schedules of Assets and Liabilities other than as disputed, contingent or

unliquidated; or (b) for which a proof of claim was filed on or before the bar date set by

the Court for the filing of proofs of claim (except for certain claims expressly excluded

from that bar date or which are allowed by Court order). However, any vote by a holder

of a claim will not be counted if such claim has been disallowed or is the subject of an

unresolved objection, absent an order of the Court allowing such claim for voting

purposes pursuant to 11 U.S.C. 502 and Bankruptcy Rule 3018.

       Voting on the plan by each holder of a claim or interest in an impaired class is

important. After carefully reviewing the plan and disclosure statement, each holder of

such a claim or interest should vote on the enclosed ballot either to accept or to reject

the plan, and then return the ballot by mail to the Debtors’ attorney by the deadline

previously established by the Court.

       Any ballot that does not appropriately indicate acceptance or rejection of the

plan will not be counted.

       A ballot that is not received by the deadline will not be counted.

       If a ballot is damaged, lost, or missing, a replacement ballot may be obtained by

sending a written request to the Debtors’ attorney.

              B. Acceptance

The Bankruptcy Code defines acceptance of a plan by an impaired class of claims as

acceptance by the holders of at least two-thirds in dollar amount, and more than one-

half in number, of the claims of that class which actually cast ballots. The Bankruptcy

Code defines acceptance of a plan by an impaired class of equity interests as acceptance

by holders of at least two-thirds in number of the equity interests of that class that

actually cast ballots. If no creditor or interest holder in an impaired class votes, then that

class has not accepted the plan.
                                             43




       18-55404-tjt         Doc 47       Filed 03/22/19          Entered 03/22/19 16:21:58       Page 43 of 47
                C. Confirmation

       11 U.S.C. § 1129(a) establishes conditions for the confirmation of a plan. These

conditions are too numerous and detailed to be fully explained here. Parties are

encouraged to seek independent legal counsel to answer any questions concerning the

Chapter 11 process.

       Among the several conditions for confirmation of a plan under 11 U.S.C. §

1129(a) are these:

       1.       Each class of impaired creditors and interests must accept the plan, as

described in paragraph VI.B., above.

       2.       Either each holder of a claim or interest in a class must accept the plan, or

the plan must provide at least as much value as would be received upon liquidation

under Chapter 7 of the Bankruptcy Code.

                D. Modification

       The Debtor reserves the right to modify or withdraw the plan at any time before

confirmation.

                E.     Effect of confirmation

       If the plan is confirmed by the Court:

       1.       Its terms are binding on the Debtors, all creditors, shareholders and other

parties in interest, regardless of whether they have accepted the plan.

       2.       Except as provided in the plan and in 11 U.S.C. § 1141(d)(5):

                (a) In the case of an individuala corporation as in this case:

                       (1) Claims will be discharged, except as provided in 11 U.S.C. § 523

                       and 1141(d). All claims and interests will be discharged.

                       (2) Creditors will be prohibited from asserting their claims except

                       as to those debts which are not discharged or dischargeable under

                       11 U.S.C. §§523 and 1141(d)(3).Creditors and shareholders will be
                                                44




       18-55404-tjt          Doc 47       Filed 03/22/19          Entered 03/22/19 16:21:58     Page 44 of 47
          prohibited from asserting their claims against or interests in the

          debtor or its assets.




                                  45




18-55404-tjt    Doc 47        Filed 03/22/19     Entered 03/22/19 16:21:58     Page 45 of 47
Dated: March 12, 2019

                                  /s/ Kimberly Hosner______
                                  Kimberly Hosner
                                  26862 Woodward Ave., Suite 103
                                  Royal Oak, MI 48067

                                  Prepared By:
                                  MAXWELL DUNN, PLC

                                  /s/Ethan D. Dunn____
                                  Ethan D. Dunn (P69665)
                                  Attorneys for the Debtor
                                  24725 W. 12 Mile, Ste. 306
                                  Southfield, MI 48034
                                  (248) 246-1166
                                  edunn@maxwelldunnlaw.com




                                   46




      18-55404-tjt      Doc 47   Filed 03/22/19     Entered 03/22/19 16:21:58   Page 46 of 47
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION – DETROIT

IN RE:
                                                        Chapter 11
Hosner Holdings, Inc.                                   Case #18-55404
                                                        Hon. Thomas J. Tucker
                  Debtor.
________________________________/



                                   EXHIBIT LIST

         EXHIBIT A                                Liquidation Analysis

         EXHIBIT B                                Pre-Petition Financials

         EXHIBIT C                                Post-Petition Financials &Post-

                                                  Confirmation Financials




                                        47




         18-55404-tjt     Doc 47    Filed 03/22/19      Entered 03/22/19 16:21:58   Page 47 of 47
